Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    DETAILED ACTION
This is in response to the Amendment and Remarks filed on 2/24/22.  Claims 1-13 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Jones et al., US Pub. No.20180302391 in view of Smolny, US US Pub. No.20190364035.
As to claim 1, Jones discloses an authorization server in a system including a resource server (180 fig.1) that provides a resource of a user, a client that accesses the resource, the authorization server that issues an access token indicating that access to the resource by the client is approved by the user, and a user terminal, the authorization server (130 fig.1) comprising:
a reception unit (service client 110c fig.1) configured to receive an authorization start request that includes a resource identifier corresponding to the resource to be accessed by the client and 
a transmission unit configured to transmit, to the resource server (180 fig.1) (making a request for a resource on an API level to the service provider which may request credentials and upon submission, transmit the credentials to the identity provider for validation, see [0038] to [0043});
a specification unit (160 fig.1) configured to specify terminal information associated with the received information about the user to request an authorization confirmation and a confirmation unit (170 fig.1) configured to transmit an authorization confirmation request to the user terminal corresponding to the specified terminal information and receive, as a response, a result of authorization confirmation (returning a validation response if the credentials are valid and in the case of a service client, that the request is allowed under the scopes assigned to that service client, see [0043] to [0044]); and
an issuance unit (140 fig.1) configured to control issuance of the access token in accordance with the result of authorization confirmation received by the confirmation unit and, in a case where the access token is issued, transmit the issued access token to the client that transmitted the authorization start request (request access tokens, provide access tokens, validate access tokens, authorize access tokens, return resources for operating the clients of the service provider, see fig.4, [0044] to [0049]). 
Jones does not specifically disclose a resource owner request including which is made to resolve the user who is an owner of the resource corresponding to the resource identifier together with the resource identifier included in the authorization start request received by the first reception unit, wherein the resource owner request is made to resolve the user who is an owner of the resource corresponding to the resource identifier and a second reception unit configured to receive, as a response to the resource owner request, information about the user from the resource server.  However, Smolny discloses a resource owner request including which is made to resolve the user who is an owner of the resource corresponding to the resource identifier together with the resource identifier included in the authorization start request received by the first reception unit, wherein the resource owner request is made to resolve the user who is an owner of the resource corresponding to the resource identifier and a second reception unit configured to receive, as a response to the resource owner request, information about the user from the resource server (after the resource owner 210 attempting (in steps 402 and 404) to login to the client 206 (e.g., utilizing credentials from the resource owner 210, in particular, the related request including username/password, client_ID and redirect URL) to the authorization server 202. Together with the redirection, the client 206 identifier and a redirect URI (universal resource identifier) is passed (in step 406) to the authorization server, see fig.3A, [0060] to [0064]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to implement Smolny’s teachings into the computer system of Jones to control data information because it would have  provided access to a service providing a long-running operation identifiable by an identifier.

As to claim 2, Jones discloses a storage unit configured to store a user management table in which a user identifier and the terminal information are associated, wherein the specification unit acquires the user identifier as a response to the request and specifies, based on the user management table, the terminal information associated with the acquired user identifier (processing resource identifiers, see [0032] to [0035]).

As to claim 3, Jones discloses in a case where the authorization confirmation request is transmitted to the user terminal corresponding to the specified terminal information, the authorization confirmation request is transmitted without access from the user terminal (see [0043] to [0045)).

As to claim 4, Jones discloses in a case where the authorization start request is received from the client that is not able to acquire the resource by using the issued access token, the transmission unit transmits the request, which is made to resolve the user who is the owner of the resource, again to the resource server (see [0043] to [0044]).

As to claim 5, Jones discloses in a case where notification of change of the owner of the resource is received from the resource server, the authorization confirmation request is transmitted to the user terminal before the authorization start request is received from the client (see [0053] to [0056}.

As to claim 6, Jones discloses in a case where the result of the authorization confirmation is received as the response to the authorization confirmation request at timing when the authorization start request is received from the client and it is confirmed that the result of the authorization conformation indicates approval, the access token issued in advance is transmitted (see [0059] to [0061)).

Claims 7-13 are rejected for the same reasons set forth in claims 1-5 and 1 respectively. 

Response to Arguments
Applicant’s arguments, filed 2/24/22, with respect to the rejection(s) of claim(s) 1-13 under 35 usc 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Smolny, US Pub. No.20190364035.

Conclusion
Claims 1-13 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.           Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936.
The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00
P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450 
/KHANH Q DINH/Primary Examiner, Art Unit 2458